HELD BY THE COURT: That , to sustain the first exception would be to reverse the decision of the court finding the issue in favor of the libelants and ordering a reference. The court held 'that something was due, and the commissioner was bound to accept this fact as determined by the court, and, as the proofs were left before him, he could come to no other conclusion as to the amount than that set forth in his report. That as to the demurrage, on the wording of the charter party, the charterer was bound to discharge the cargo in New-York within a reasonable time. That there is no delay shown on the part of the ship, and that the charterer was bound for all delay beyond a reasonable time. That the rainy day claimed by the respondents as an excuse for one day’s delay is not shown to have been one of the three days, and therefore cannot avail them. That the third exception must have been disposed of by the court on the original hearing. The other suit referred to was heard before him at the same time, and the objection of lis pendens should have been made then, and doubtless was. If not made then, it is too late now.
Exceptions overruled, and decree in favor of the libelants for the amount reported due.